DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority under 35 U.S.C. §120 for the present application as a divisional application of US 16/453,593 filed June 26, 2019 (now issued as USPN 11,001,533 B2 on May 11, 2021), which is a divisional of US 15/169,257, filed May 31, 2016 (now issued as USPN 10,377,675 B2 on Aug. 13, 2019), is hereby acknowledged.

Allowable Subject Matter
Claims 1-17 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method for coating a composite structure in accordance with present independent claim 1 that comprises: forming a slurry by combining a carrier fluid with a pre-slurry composition that contains a phosphate glass composition and a thermal expansion material including cordierite having a coefficient of thermal expansion of less than 10 x 10-6 ºC-1; applying the slurry 
The closest prior art is Varshney (US 5,427,823 A to Varshney et al., issued June 27, 1995).
Varshney discloses an aluminosilicate glass-ceramic coated carbon-carbon composite and graphitic substrates having resistance to oxidation and thermal cycling wherein the coatings are fabricated from plasma-sprayed powders of, for example, cordierite, and are rapidly recrystallized by laser processing (abstract; col. 2, lines 5-19; col. 2, line 27 to col. 3, line 17; col. 5, lines 9-25 and 37-41; col. 6, line 59 to col. 7, line 3).  The plasma-sprayed coating/low expansion ceramic coating on carbon-carbon composite structures provide favorable oxidation resistance (col. 4, lines 27-49; col. 8, lines 62-68).
However, although Varshney discloses a composite structure coated with cordierite, it does not teach or suggest the forming a slurry composition of its thermal -6 ºC-1 as recited in present independent claims 1, 11 and 17.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

January 15, 2022